t c memo united_states tax_court commissioner of internal revenue respondent ron niv petitioner v docket no filed date r disallowed certain business_expense deductions p claimed on his and tax_return and determined deficiencies in income_tax additions to tax pursuant to sec_6651 for failing to timely file the and tax returns and accuracy-related_penalties under sec_6662 for p’s and tax years held p did not substantiate expense deductions for travel meals entertainment and car expenses held further p is entitled to a portion of his claimed deductions for promotion and materials costs in connection with his real_estate business for and held further p is liable for additions to tax pursuant to sec_6651 for failing to timely file his and tax returns held further p is liable for accuracy-related_penalties pursuant to sec_6662 for and ron niv pro_se cory ellenson and kathryn a meyer for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of income_tax deficiencies additions to tax pursuant to sec_6651 for failure to timely file a tax_return and sec_6662 accuracy- related penalties that respondent determined for petitioner’s and tax years the issues for determination are whether petitioner is entitled to deduct expenses on schedule c profit or loss from business of dollar_figure for and dollar_figure for respectively whether petitioner is liable for additions to tax pursuant to sec_6651 for failure to timely file his and tax returns and whether petitioner is liable for sec_6662 accuracy-related_penalties for and unless otherwise indicated all section references are to the internal_revenue_code code of as amended and in effect for the taxable years at issue the rule references are to the tax_court rules_of_practice and procedure respondent’s pretrial memorandum states that petitioner failed to substantiate dollar_figure of schedule c deductions for the tax_year we believe this was a typographical error on respondent’s part and that dollar_figure is the correct continued findings_of_fact the parties’ stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in california petitioner is a mortgage broker real_estate agent and real_estate investor who was engaged in these business activities during the years in dispute tax_year petitioner requested and was granted an extension of time within which to file his income_tax return the due_date for the tax_return was extended to date petitioner filed his tax_return on date on petitioner’s schedule c he reported gross_receipts of dollar_figure total expenses of dollar_figure and net_income of dollar_figure continued schedule c disputed amount to be substantiated with respect to petitioner’s tax_return on schedule c of both the and tax returns petitioner listed a computer consulting business as his principal business during trial respondent indicated that petitioner had informed respondent that his principal business listed on his tax returns was in error and that in fact the business activities conducted for and were real_estate activities for which the schedules c were prepared petitioner submitted some receipts invoices and credit card and bank statements but did not submit any account ledgers check registries or travel or entertainment logs or equivalent contemporaneous evidence to the court on the basis of evidence petitioner provided at trial he paid and sought to substantiate the following expenses for which at least some documentation identified by the court was provided associated with his real_estate business activity for the tax_year mktg promo substantiation date of invoice charge invoice credit card credit card credit card credit card price dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure banner flag--aaa broadcast center broadcast center advertising--westside advertising--westside total petitioner used the cash_method_of_accounting with respect to his and tax returns material sec_1 price substantiation date of invoice charge fixtures--euro design lumber--van nuys lamps--lamps plus lumber--van nuys lighting--capital lighting--capital lighting--capital lighting--capital lighting--capital total under part v of schedule c for petitioner claimed dollar_figure for dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure invoice credit card credit card credit card invoice credit card credit card credit card credit card materials under other expenses petitioner does not argue that he is entitled to materials expenses in excess of the dollar_figure claimed on his tax_return office expenses computer--dell dept of build --la staples total price dollar_figure dollar_figure dollar_figure dollar_figure substantiation invoice credit card credit card date of invoice charge tax_year petitioner also requested and was granted an extension of time within which to file his income_tax return the due_date for the tax_return was extended to date petitioner filed his tax_return on date on petitioner’s schedule c he reported gross_receipts of dollar_figure total expenses of dollar_figure and net_income of dollar_figure the evidence petitioner introduced stipulated in exhibit 6-p contains no invoices or receipts and minimal credit card statements for transactions entered into and expenses petitioner paid_or_incurred with regard to his real_estate business for the tax_year a credit card charge of dollar_figure was submitted for combined la westside advertising dated date a credit card charge of dollar_figure was submitted dated date for longview doors and windows van nuys additionally two credit card charges of dollar_figure and dollar_figure were submitted for anawalt lumber dated date and august and respectively on petitioner’s schedules c for and he claimed deductions for the following expenses which respondent disallowed expense car and truck office meals and entertainment travel other total dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number under part v of schedule c for petitioner allocated the other expenses as follows dollar_figure for telephone expenses dollar_figure for outside services dollar_figure for promotion dollar_figure for internet dollar_figure for small tools dollar_figure for research dollar_figure for materials and dollar_figure for referrals commissions and marketing under part v of schedule c for petitioner allocated the other expenses as follows dollar_figure for telephone expenses dollar_figure for outside services dollar_figure for promotion dollar_figure for internet dollar_figure for small tools dollar_figure for research dollar_figure for materials and dollar_figure for referrals commissions and marketing petitioner contends he is entitled to deduct all of his expenses listed on his and schedules c respondent audited petitioner’s returns for the and years and issued a notice_of_deficiency on date disallowing the schedule c expenses listed above and after computational adjustments determining the following deficiency sec_6651 addition_to_tax sec_6662 accuracy-related_penalty total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date petitioner timely petitioned this court trial was held on date in los angeles california opinion i general deduction rules deductions are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms 292_us_435 see also rule a as a general_rule sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary for purposes of this section if it is normal or customary within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 sec_262 in contrast precludes deduction of personal living or family_expenses the breadth of sec_162 is tempered by the requirement that any amount claimed as a business_expense must be substantiated and taxpayers are required to maintain records sufficient therefor sec_6001 65_tc_87 aff’d 540_f2d_821 5th cir sec a income_tax regs when a taxpayer adequately establishes that he or she paid_or_incurred a deductible expense but does not establish the precise amount we may in some circumstances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir there must however be sufficient evidence in the record to provide a basis upon which an estimate may be made and to permit us to conclude that a deductible expense rather than a nondeductible personal_expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir 85_tc_731 without such a basis any allowance would amount to unguided largesse williams f 2d pincite furthermore certain business_expenses described in sec_274 are subject_to rules of substantiation that supersede the cohan_rule 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed for among other things traveling expenses entertainment_expenses gifts and expenses with respect to listed_property as defined in sec_280f that includes passenger automobiles unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expenditure or use the time and place of the expenditure or use or date and description of the gift the business_purpose of the expenditure or use and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 ii burden_of_proof the commissioner’s determination_of_a_deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof as to a factual issue that affects the taxpayer’s tax_liability may be shifted to the commissioner this occurs where the taxpayer introduces credible_evidence with respect to that factual issue and the taxpayer has inter alia complied with substantiation requirements pursuant to the code and maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner did not argue that the burden should shift and he failed to maintain required records or comply with the substantiation requirements accordingly the burden_of_proof remains on petitioner iii petitioner’s expenses subject_to strict substantiation under sec_274 a travel_expenses on his schedules c petitioner claimed travel expense deductions of dollar_figure on his return and dollar_figure on his return a deduction is allowed for ordinary and necessary travel_expenses incurred while away from home in the pursuit of a trade_or_business sec_162 see bruns v commissioner tcmemo_2009_168 if a taxpayer travels to a destination at which he engages in both business and personal activities the travel_expenses to and from the destination are deductible only if the trip is related primarily to the taxpayer’s trade_or_business sec_1_162-2 income_tax regs in order to deduct travel_expenses taxpayers must not only satisfy the general requirements of sec_162 but they must also satisfy the strict substantiation requirements of sec_274 no deduction is allowed for expenses_incurred for travel away from the taxpayer’s home including meals_and_lodging unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement each of the following elements the amount of each separate expenditure the time and destination city or town date of return and the time spent on business and the business reason or expected business benefit from the travel sec_274 sec_1_274-5t c temporary income_tax regs fed reg date the cohan_rule cannot be used to estimate a deduction for travel_expenses schladweiler v commissioner tcmemo_2000_351 aff’d 28_fedappx_602 8th cir petitioner never provided evidence of the character required by sec_274 to substantiate his travel expense deductions petitioner testified that he incurred travel_expenses associated with his real_estate business activities but did not establish the dates locations or purposes of his travel because of these inadequacies petitioner has not met his burden_of_proof we sustain respondent’s determination and hold that petitioner is not entitled to any deductions for travel_expenses claimed on his and tax returns b car and truck expenses on his schedules c petitioner claimed car and truck expense deductions totaling dollar_figure for driving big_number business miles in and dollar_figure for driving big_number business miles in passenger automobiles are subject_to the strict substantiation requirements of sec_274 if an expense is subject_to the strict substantiation requirements of sec_274 no deduction is allowable on the basis of any approximation or the taxpayer’s unsupported testimony mclauchlan v commissioner tcmemo_2011_289 petitioner failed to offer any documents contemporaneous or otherwise of the character required by sec_274 to substantiate the time place and business_purpose for these miles therefore we sustain respondent’s disallowance of the car and truck expense deductions claimed on petitioner’s schedules c for failure to meet the requirements of sec_162 and sec_274 c meals and entertainment_expenses for reasons similar to those set forth under car and truck expenses petitioner is not entitled to any meals and entertainment expense deductions because of his failure to meet the strict substantiation requirements of sec_274 see sanford v commissioner t c pincite listed_property includes passenger automobiles and computers sec_280f iv d computer expenses computers are also listed_property which is subject_to the strict substantiation requirements of sec_274 however computers may be excepted from this requirement provided they are used exclusively at a regular business establishment and are owned or leased by the person operating such establishment sec_280f petitioner testified that he paid computer expenses associated with his real_estate business he also offered an acknowledgment statement that listed the amount charged for a computer he purchased on date but he provided no further information or facts to prove the cost of the computer was not a personal_expense on the record before us we hold that petitioner is not entitled to any deduction for his computer purchase because he failed to meet the requirements set forth in sec_274 computers are capital items that can be depreciated over a five-year period sec_168 i a i a taxpayer may elect to write off certain capital items which include computers as deductible expenses by filing a form_4562 depreciation and amortization along with the tax_return for the year in which the expense was paid sec_179 sec_263 petitioner did not file a form_4562 with his tax_return absent the election if sec_274 and sec_280f requirements were met petitioner would have to recoup his computer costs through depreciation see jackson v commissioner tcmemo_2008_70 iv petitioner’s expenses not subject_to sec_274 a office expenses petitioner claimed office expense deductions of dollar_figure and dollar_figure on his schedules c for and respectively in the absence of substantiating records where we are persuaded that deductible expenses were in fact paid trade_or_business expense deductions may be estimated cohan v commissioner f 2d pincite however the court must have a reasonable basis on which to make an estimate vanicek v commissioner t c pincite during trial petitioner made general statements about office expenses that were associated with his business petitioner’s vague testimony provides a very limited basis for us to estimate the amounts of these expenses that he paid during the years at issue this testimony and the submitted invoices receipts and credit card charges are essentially all we have to determine allowable office expenses upon the record before us petitioner is entitled to a deduction of dollar_figure for office expenses paid in because petitioner provided neither proof of payment nor detailed explanations regarding his office expenses for we sustain respondent’s determination and hold that petitioner is not entitled to any deductions for office expenses claimed on his tax_return b other expenses petitioner identified various expenses such as refurbishing and advertising costs which are reasonably expected to be paid_by a taxpayer in the real_estate business but provided little to no detailed explanation or substantiation to verify the amounts of these expenses that he paid during the years at issue petitioner provided minimal documentation that substantiated his claimed expense deductions for telephone outside services promotion internet small tools research materials and commission and referral fees at trial we agreed to hold the record open for an additional days in order to provide petitioner with additional time to produce documentation that substantiated his claimed deductions petitioner has since failed to produce any additional records receipts or other documentation to assist this court on the record before us we find the following telephone outside services internet small tools and research petitioner stated that he had telephone internet and other expenses in connection with his real_estate business petitioner did not present any proof of petitioner’s trial was originally set for the trial session beginning date at petitioner’s request we continued his trial to the trial session beginning on date to give petitioner the maximum amount of time to collect records we held his trial on the last day of the trial session payment at trial nor did he present any documentary_evidence to substantiate any of these claimed expense deductions petitioner’s failure to introduce evidence which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable see 6_tc_1158 aff’d 162_f2d_513 10th cir petitioner bore the burden of substantiating his claimed expense deductions and failed to satisfy it while we believe petitioner did incur some expenses within these categories he has provided us with no factual basis on which we can estimate his expenses petitioner offered not a single guide by illustration or otherwise upon which to estimate his expenses see williams v united_states f 2d pincite the basic requirement is that there be sufficient evidence to satisfy the court that at least the amount allowed in the estimate was in fact spent for the stated purpose which was not met see id pincite consequently he is not entitled to deduct any of these disallowed expenses for or promotion petitioner provided some bank and credit card statements that indicate he paid promotion expenses for and some of these expenses include an invoice for a banner for platinum real_estate fund as well as credit card charges for a real_estate broadcasting service to the extent that petitioner has met his burden by providing substantiating documents and in application of the cohan_rule we find that he may deduct the dollar_figure expense with respect to his schedule c promotion expenses and dollar_figure with respect to his schedule c promotion expenses materials petitioner provided credit card statements that listed purchases of fixtures lighting and lumber for and in corroboration of petitioner’s testimony that he was engaged not only as a real_estate agent but also as a real_estate investor it is reasonable that he incurred some expenses for materials associated with his real_estate investment activities petitioner testified that he renovated a property he owned during one of the years at issue that was not his personal_residence but did not state which year he purchased materials for the renovation as set forth above we found most charges relating to the purchase of fixtures lighting and lumber were attributable to these expenses coupled with petitioner’s testimony provide a reasonable basis for us to conclude that he incurred some business costs for materials for sec_162 allows for the deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade or business in contrast sec_263 generally prohibits deductions for capital expenditures nondeductible capital expenditures include any amount_paid out for permanent improvements or betterments made to increase the value of any property sec_263 in contrast deductible expenditures include those made merely to maintain property in operating condition see ill merchs trust co v commissioner 4_bta_103 a repair is an expenditure for the purpose of keeping the property in an ordinarily efficient operating condition the distinction between a nondeductible capital_expenditure and a deductible_repair is summarized in sec_1_162-4 income_tax regs the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense provided the cost of acquisition or production or the gain_or_loss basis of the taxpayer’s plant equipment or other_property as the case may be is not increased by the amount of such expenditures repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property shall either be capitalized and depreciated in accordance with sec_167 or charged against the depreciation_reserve if such an account is kept the deductibility of repair expenses also depends upon the context in which the repairs are made an expenditure made for an item which is part of a general plan of rehabilitation modernization and improvement of the property must be capitalized even though standing alone the item may appropriately be classified as one of repair 300_f3d_1023 ndollar_figure 9th cir aff’g vanalco inc v commissioner tcmemo_1999_265 petitioner’s materials expenses for and comprise purchases of raw lumber lighting fixtures and doors and windows during his testimony petitioner gave no detailed explanation regarding the nature of these expenses except that he incurred refurbishing fees for a property he owned at the time the principal basis upon which we are persuaded that petitioner did incur these costs for business rather than personal_use was his testimony that he was also a real_estate investor during the years at issue backed up with invoices and credit card statements the invoices and credit card statements petitioner submitted and his testimony do not provide enough information to determine with certainty whether these expenses qualify as maintenance and repair costs according to the information petitioner submitted he spent over dollar_figure for raw lumber between and and over dollar_figure for lighting in although there is no evidence that exactly specifies the purpose for which the raw lumber was purchased it is unlikely that petitioner spent over dollar_figure on lumber to repair his property thus the purchase of raw lumber was an element of the renovation and constituted an improvement or replacement and not a repair concerning the lighting and fixtures purchased in nothing in the record indicates that petitioner incurred expenses to repair the lighting in his property or to repair bathroom or kitchen fixtures with respect to the doors and windows purchase in petitioner offered no evidence to suggest that this purchase was not an improvement or replacement that added to the value of his investment_property upon the record before us and absent evidence to the contrary we believe that the purchasing of raw lumber lighting fixtures and doors and windows was for improvements or replacements that added to the value of petitioner’s investment_property consequently petitioner was required to capitalize the cost of those materials we conclude applying the cohan_rule that petitioner is entitled to capitalize expenses of dollar_figure for materials on his schedule c and dollar_figure for materials on his schedule c commissions referrals and fees expenses under part v of his schedules c petitioner claimed deductions of dollar_figure and dollar_figure for referrals commissions and marketing expenses for and respectively generally in a real_estate_transaction a contract is signed with a specified commission and when the property is sold the selling agent and if applicable the buyer’s agent split the commission in a predetermined manner further agents will sometimes split their commission with other agents who assisted them with the listing or referred the seller or buyer to them kirman v commissioner tcmemo_2011_128 petitioner testified that he paid anywhere from to of his commissions in referral fees to other licensed real_estate agents petitioner never provided any specific information with respect to how much he earned in commissions from his real_estate activities petitioner testified that most of his income was offset by referrals he paid out to other licensed real_estate agents who gave him leads on transactions and that he paid these fees with checks however petitioner neither maintained a contemporaneous log of the fees paid nor provided this court with check copies or a check registry in order to estimate petitioner’s commission and referral fees there must be some basis upon which the court can make a reasonable estimate vanicek v commissioner t c pincite- as previously noted without such a basis any allowance would amount to unguided largesse williams f 2d pincite petitioner stated that during and he was a mortgage broker real_estate agent and real_estate investor and that his income reflects all of these activities without more evidence we find it impossible to estimate how much of petitioner’s income was attributable to commissions earned as a real_estate agent much less what portion of that amount was paid as cooperating commissions or marketing expenses to others the record does not permit this court to estimate expenses with regard to commissions and fees he paid out to other agents accordingly petitioner is not entitled to deductions attributable to referrals commissions and marketing expenses v sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date the addition equal sec_5 of the amount_required_to_be_shown_as_tax on the return for each month or fraction thereof that the return is late not to exceed sec_6651 the burden of production with respect to the imposition of the sec_6651 addition_to_tax determined in the notice_of_deficiency rests with respondent see sec_7491 petitioner requested and was granted extensions of time within which to file his and income_tax returns with the extensions the due dates for the tax returns were date for his return and date for his return there is no dispute that petitioner’s federal_income_tax return was not filed until date more than one year after its due_date there is no dispute that petitioner’s federal_income_tax return was not filed until date approximately nine months after its due_date respondent’s burden of production has been satisfied a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir aff’g tcmemo_1995_547 a showing of reasonable_cause requires a taxpayer to show that the taxpayer exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs petitioner first appears to argue that his failure to timely file his returns was due to reasonable_cause because he relied on his tax accountant to file his returns for him however petitioner’s reliance on his tax accountant does not excuse him from responsibility to timely file returns see boyle u s pincite mcmahan v commissioner f 3d pincite additionally petitioner appears to argue that his failure to timely file is a result of a disability despite petitioner’s testimony he produced no evidence indicating that his disability caused him to be incapacitated and unable to prepare his returns on the dates that they were due therefore we conclude these circumstances are not reasonable_cause for petitioner’s late filing and he is liable for sec_6651 additions to tax for and vi sec_6662 accuracy-related_penalty sec_6662 and b imposes a penalty of of the portion of the underpayment_of_tax attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial within the meaning of sec_6662 if as relevant here the understatement exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure see sec_6662 sec_1 b income_tax regs respondent bears the burden of production with respect to the imposition of the penalty see sec_7491 and that burden has been satisfied because the understatement of income_tax which equals the deficiency exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure see sec_6211 sec_6662 sec_6664 it is petitioner’s burden to establish that because of reasonable_cause the imposition of the penalty is not appropriate see 116_tc_438 sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs during trial petitioner testified that he has a learning disability that affects his ability to recognize his responsibilities however he provided no evidence that verified his self-diagnosis absent any evidence of petitioner’s inability to timely and accurately file his tax returns he failed to establish that he acted in good_faith with respect to any portion of the underpayment_of_tax or that any portion of the underpayment is due to reasonable_cause petitioner is liable for the sec_6662 accuracy-related_penalty for and the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
